        Case 5:20-cv-00109-TKW-HTC Document 8 Filed 06/22/20 Page 1 of 2




                           UNITED STATES DISTRICT COURT
                           NORTHERN DISTRICT OF FLORIDA
                               PANAMA CITY DIVISION

TIMOTHY W. COFFELL,

        Plaintiff,

v.                                                                  Case No. 5:20cv109-TKW-HTC
WASHINGTON COUNTY, et al.,

        Defendants.
                                                          /

                                                  ORDER

        This case is before the Court based upon the magistrate judge’s Report and

Recommendation (Doc. 6). No objections were filed.1 Having reviewed the Report

and Recommendation and the case file, I agree with the magistrate judge’s

determination that this case should be dismissed based on Plaintiff’s failure to pay

the filing fee, failure to comply with court orders, and failure to prosecute.

        Accordingly, it is ORDERED that:

        1.       The magistrate judge’s Report and Recommendation is adopted and

                 incorporated by reference in this Order.

        2.       This case is DISMISSED, and the Clerk shall close the file.




       1
         It does not appear that Plaintiff received the Report and Recommendation because the copy mailed to him at
his address of record was returned as undeliverable by the postal service. See Doc. 7. That does not preclude the
Court from entering this Order because, as noted in the Report and Recommendation, Plaintiff’s failure to keep the
Court apprised of his current address is tantamount to a failure to prosecute.
Case 5:20-cv-00109-TKW-HTC Document 8 Filed 06/22/20 Page 2 of 2




DONE and ORDERED this 22nd day of June, 2020.

                        T. Kent Wetherell, II
                       T. KENT WETHERELL, II
                       UNITED STATES DISTRICT JUDGE




                               2
